Epitomized Opinion
This cause was instituted in the Cuyahoga Common Pleas against Dr. Paul E. Beach, wherein Mrs. Jennie Van Pelt claimed damages sustained at a time when she was under anaethesia in an operating room in St. Luke’s Hospital, while under the care of Dr. Beach. It seems that in the particular operation necessary for Mrs. Van Pelt’s recovery, it was urgent to use an electric cautery, which Beach was alleged to have let fall upon the person of Mrs. Van Pelt, burning her in two places. She declares that Dr. Beach took charge of her for these burns, for nine weeks after she was discharged from the hospital; said burns she avers being painful and sore at all times.
Dr. Beach made a motion for a directed verdict which motion was sustained, and the Court of Common Pleas ordered the jury to find for Dr.. Beach. The Court of Appeals affirmed the judgment of the trial court, holding:
A physician and surgeon is not an insurer, even though Dr. Beach, in this case, burned Mrs. Van Pelt on a part of the body distant from the place of the operation, it was purely accidental, and on that account plaintiff cannot recover.
Mrs. Van Pelt’s contention is that, following Bowers v. Santee, 99 OS 361, which holds that a surgeon indemnifies the patient against any injurious consequences which may result from want of ordinary skill, care, and attention, and is liable for injuries and damages which proximately result from want of skill, care, and attention, Dr. Beach is liable.